DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-6, 8-9, 12-15 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-9, 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0368458) in view of Pilliod et al. (US 2012/0076573). 
	Regarding claim 1: Sun is directed to an extruded thermoplastic composition comprising:
	a) reinforcing agents component including inorganic fibers ([0199] Sun).
	b) from 20-55 wt% of a polybutylene terephthalate (PBT) component

	c) from 5-25 wt% of a polycarbonate component
d) from 0.1-3 wt% of a compatibilizer component (see claim 1 of Sun)
The combined weight percent value of all components does not exceed 100 wt% and all weight percent values are based on the total weight of the extruded thermoplastic composition. 
Sun doesn’t mention a ceramic fibers, although mentions inorganic fibers including fibrous aluminum ([0199] Sun). 
Pilliod is directed to a thermoplastic blend that includes PBT/PC blends comprising both glass fibers and ceramic fibers ([0011] Pilliod). One skilled in the art would have been motivated to have selected a combination of glass and ceramic fibers in Sun since Sun already lists suitable fibers include glass and ceramic (inorganic) fibers, and for RF isolation and minimize RF loss ([0032] Pilliod), as well as increased tensile modulus and packing efficiency (abstract and [0037] and [0040] Pilliod). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a combination of glass and ceramic fibers in the composition of Sun. 
With respect to the amount of ceramic fibers in terms of weight percentages, Pilliod teaches the composition comprises both ceramic fibers and glass fibers, wherein the volume loading of the ceramic fibers and glass fibers can be varied to meet material 
Therefore, while the combination of Sun and Pilliod doesn’t specifically disclose the amount of ceramic fibers in terms of weight percentages, Pilliod clearly teaches the amount of ceramic fibers depends on performance objectives, costs, and availability constraints. Hence, the particular weight of ceramic fibers in the PC/PBT composition is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of ceramic fibers within the scope of the claims.
The combination of Sun and Pilliod doesn’t mention the thermoplastic composition is extruded under conditions that apply a specific energy of less than 90 W-Hr/kg to the extruded thermoplastic composition.
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, there is no evidence to suggest the extruded thermoplastic 
Regarding claim 2: Suitable polycarbonates include homopolymers of bisphenol A, or a copolymer comprising polysiloxane ([0067] Sun). 
Regarding claim 3: Sun lists alumina fibers as a suitable filler ([0199] Sun) and Pilliod discloses suitable ceramic fibers include oxides of aluminum (equivalent to alumina) ([0033] Pilliod). 
Regarding claims 4-5: A transesterification quenching agent of acidic phosphate salts, Group IB or Group IIB phosphate salt, a phosphorous oxo-acid, and combinations ([0147] Sun) and are used in an amount of 0-1 wt % ([0150] Sun). 
Regarding claim 6: The composition can further comprise an impact modifier, an additive selected from coupling agents, antioxidants, mold release agents, UV absorbers, light stabilizers, heat stabilizers, lubricants, plasticizers, pigments, dyes, 
The combination of Sun and Pilliod doesn’t mention the thermoplastic composition is extruded under conditions that apply a specific energy of less than 90 W-Hr/kg to the extruded thermoplastic composition (claim 7) or a specific energy of less than 90 W-Hr/kg to the composition at a residence time of less than 70 seconds (claim 9) or a specific energy of less than 150 W-Hr/kg to the composition at a residence time of less than 60 seconds
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, there is no evidence to suggest the extruded thermoplastic composition of Sun and Pilliod is not the same as or obvious from a product of the prior art, and therefore the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 9: The combination of Sun and Pilliod doesn’t mention the thermoplastic composition is extruded under conditions that apply a specific energy of 
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, there is no evidence to suggest the extruded thermoplastic composition of Sun and Pilliod is not the same as or obvious from a product of the prior art, and therefore the claim is unpatentable even though the prior product was made by a different process.
Regarding claims 8, 12-13: The combination of Sun and Pilliod doesn't specifically recite the polycarbonate component in the extruded thermoplastic composition has a molecular weight as determined by GPC that is at least 30% higher than that of a substantially identical extruded thermoplastic composition extruded under conventional extrusion conditions that apply a specific energy of greater than 90 W-Hr/kg to the extruded thermoplastic composition (claim 8) or the ceramic fiber component of the extruded thermoplastic composition comprises ceramic fibers having a fiber length that 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Sun and Pilliod suggests a composition having a properties within the scope of the claims 8, 11-13. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art 
Regarding claim 15: Suitable articles include Wi-Fi device, cellular antenna, smart device, RFID device, etc. ([0213] Sun). 


Response to Arguments

Applicant's arguments filed 12/16/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 6-7 Remarks) as set forth in the specification, compositions extruded under conditions that apply a specific energy of less than about 90 W-Hr/kg to the composition have been found to have improved properties as compared to compositions extruded under conventional extrusion conditions such as those in Sun. For example [0023] and [0061] of the specification indicate improved fiber length, MW retention, resulting in improved mechanical properties including impact strength and elongation. A particular feature is improved fiber length as demonstrated in Ex3-Ex6 identical to C1 but lower extrusion specific energy results in a fiber length of 4.8% higher than C1. 
. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764